As stated in the opinion, the result of the alleged vote of the people was to permit the expenditure of as much as $33,000.00 a year for three years in the purchase of new equipment. If this program was properly approved by the people (a matter not now before us), there was unqualified authorization of expenditure of $99,000.00 for equipment; the necessary levies therefor, running through three years, were sanctioned. The rights of the people have been safeguarded, and, in effect, there has been compliance with the requirements of section 8, Article X of the State Constitution. The people have voted on the expenditure, and that is the important thing.
The people having authorized the laying of levies for three years to raise an aggregate of $99,000.00 for equipment, I am of opinion that the duly authorized representatives of the people should be permitted to contract for the expenditure of said funds in such manner as in their judgment they deem best for the welfare of the community. I would not ignore any constitutional provision, but would place upon this situation an interpretation, which, in my judgment, would bring it within the letter and the spirit of our organic law.